Citation Nr: 0409732	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from March 1954 to March 1956.  

By rating decision in August 1982, entitlement to service 
connection for a low back disability was denied.  The veteran 
received written notice of this denial by letter in September 
1982.  The veteran failed to file a timely appeal following 
receipt of the September 1982 notice of denial; therefore, the 
August 1982 rating decision is final.  

This appeal arises from an October 1999 rating decision of the 
Cleveland, Ohio Regional Office (RO).

The claim of entitlement to service connection for a low back 
disability on a de novo basis is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a low back 
disability was denied by rating decision in August 1982.

2.  The appellant received written notice of this denial by letter 
in September 1982; however, he did not file a timely appeal 
therefrom and that decision is final.

3.  The additional evidence submitted in connection with the claim 
to reopen is more than merely cumulative and is so significant 
that it must be considered in order to decide the merits of the 
claim.





CONCLUSION OF LAW

Evidence received since the August 1982 rating decision that 
denied entitlement to service connection for a low back disability 
is new and material, and the appellant's claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104 (2003); 38 
C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are unavailable, presumably 
having been destroyed in a fire at the National Personnel Records 
Center.

On the veteran's initial claim for service connection in March 
1982, he indicated that he had injured his back in service.

A March 1982 statement from J. C. Archer, D.C., indicates that the 
veteran had a history of a low back injury in service.  His first 
visit for an acute episode of low back pain was in December 1978.  
The diagnosis was intervertebral disc syndrome of the low back.  

A July 1982 statement from Dr. Archer indicates that the veteran 
had intervertebral disc syndrome with right sciatica.  

By rating decision in August 1982, service connection for a low 
back disability was denied as it was determined that there was no 
evidence that any current low back disability was related to the 
veteran's service.  The veteran received written notice of this 
denial by letter in September 1982.  He failed to take any action 
with respect to the August 1982 denial; thus, this decision is 
final and is not subject to revision on the same factual basis.  
In order to reopen his claim, the veteran must present or secure 
new and material evidence with respect to the claim which has been 
disallowed.  38 C.F.R. §§ 3.104, 20.302 (2003). 

Section 5108 of title 38 of the United States Code provides that, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim."  
What constitutes new and material evidence to reopen a previously 
and finally denied claim is defined in 38 C.F.R. § 3.156(a).  
Under that regulation, effective for claims filed prior to August 
29, 2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001).  As the 
veteran's application to reopen was filed in advance of August 29, 
2001, the new provisions do not apply to his claim.  

Current law provides for a two-step analysis when a claimant seeks 
to reopen a final decision based on new and material evidence.  
First, it must be determined whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); and second, if new and 
material evidence has been presented, the merits of the claim must 
be evaluated after ensuring the duty to assist has been fulfilled.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the August 1982 final rating 
decision includes the following.  

In January 1999, the veteran requested that his claim of service 
connection for a low back disorder be reopened.  He stated that he 
had injured his back during service when he fell 30 or 40 feet 
from a tank.  Since service, he had lived with pain and discomfort 
of the low back.  

A December 1998 statement from John Fink, M.D., indicates that the 
veteran had reported to him that he had suffered significant 
injuries in a 30 to 40 foot fall during service.  It was opined 
that a fall of this magnitude could cause the chronic back 
problems that the veteran was experiencing.  In fact, it was felt 
that back problems after an injury of that magnitude would not be 
uncommon.  

A service comrade statement received in January 1999 indicates 
that the affiant could verify the fact that the veteran had fallen 
off of a tank in service.

A January 1999 statement from John McCulloch, M.D., indicates that 
the veteran had informed him that he had sustained an injury in 
service when he fell 40 feet off of a tank.  It was opined that 
the initial injury in service was the probable cause of the 
veteran's back symptoms and back surgery.

A March 1999 statement from Dr. Fink indicates that he had first 
treated the veteran in June 1993 for an abdominal aneurysm.  
Abdominal surgery was performed, but it was felt that the 
veteran's back problems were not related to the abdominal surgery.  
It was opined that a fall of between 30 to 40 feet could cause the 
chronic back problems the veteran was experiencing.  

The National Personnel Records Center indicated in September 1999 
that service medical records and SGO records for the veteran were 
not available.  

A June 2002 operative report shows that bilateral posterior micro 
decompression of L4-5 surgery had been performed.  The diagnosis 
was lumbar stenosis and degenerative disc disease at L4-5.

The additional evidence submitted in the form of the January 1999 
comrade statement and the private medical statements constitute 
evidence that was not previously considered which bears directly 
and substantially on the specific issue under consideration; that 
is, whether the veteran suffers from a current low back disability 
that was incurred in or aggravated during service.  

The medical evidence at the time of the August 1982 rating 
decision failed to demonstrate a nexus between any current low 
back disability and the veteran's military service many years 
before.  Conversely, the additional evidence submitted with the 
claim to reopen includes several medical statements which speak to 
this issue.  Dr. Fink opined in December 1998 and March 1999 that 
a fall, as reported by the veteran, could cause the back problems 
experienced by the veteran.  In January 1999, Dr. McCulloch opined 
that the veteran's initial injury in service was the probable 
cause of his back condition.  In addition, the January 1999 
service comrade statement indicates that the affiant could verify 
the fact that the veteran fell from a tank during service.  This 
statement offers independent corroboration of the veteran's 
alleged fall during service.  

The additional evidence submitted lends credible support to the 
veteran's claim that he injured his back during service.  It also 
establishes the first medical evidence of a putative nexus between 
an inservice injury and current low back disability.  The 
additional evidence that has been submitted, therefore, is neither 
cumulative nor redundant in nature and is so significant that it 
must be considered in order to decide fairly the merits of the 
claim.  See 38 C.F.R. § 3.156.  Accordingly, the Board finds that 
the additional evidence submitted is new and material and the 
veteran's claim is reopened.  

The fact that the Board has reopened this claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is clear, however, that no 
prejudice to the veteran's due process rights will be incurred.  
The Board notes that due to the fact that the instant claim must 
be further developed the veteran will have an additional 
opportunity to present evidence and argument in support of his de 
novo claim.  Consequently, the Board finds that no prejudice will 
inure to the veteran as a result of this decision.

The Board also acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)), was enacted during the pendency of the 
veteran's appeal.  The Act imposed certain notification 
requirements and clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  In this regard, 
the Board again notes that the issue at bar must be remanded for 
additional development.  Consequently, as the Board has determined 
that new and material evidence has been submitted relative to the 
service connection claim, further action under the Veterans Claims 
Assistance Act of 2000 will be accomplished as part of the 
development of the underlying claim of service connection for a 
low back disability on a de novo basis.


ORDER

The claim of entitlement to service connection for a low back 
disability is reopened.  To this extent only, the benefit sought 
on appeal is granted.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file and ensure that all notice 
and development obligations have been satisfied in accordance with 
the provisions of 38 C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  The veteran should receive specific 
notice as to the type of evidence necessary to substantiate his 
claim and the division of responsibilities between the veteran and 
VA in obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As part of the notice required under the 
new law, the RO should ask the veteran to provide information 
regarding all medical treatment for the disability at issue that 
has not already been made part of the record.  The RO should 
assist the veteran in obtaining all relevant evidence that is not 
already of record.  If records sought are not obtained, the RO 
should notify the veteran of the records that were not obtained, 
explain the efforts taken to obtain them, and describe further 
action to be taken.  Once obtained, all records must be 
permanently associated with the claims folder.

2.  The RO should contact the veteran and inform him of the right 
to submit alternative forms of evidence to support his service 
connection claim.  This evidence may take the following forms 
(although the veteran may submit any evidence he finds 
appropriate):  statements from service medical personnel, "buddy" 
certificates or affidavits, state or local accident and police 
reports, employment physical examinations, medical evidence from 
hospitals, clinics and private physicians by which or by whom a 
veteran may have been treated (especially soon after service 
discharge), letters written during service, photographs taken 
during service, pharmacy prescription records and insurance 
examinations.  All records, once obtained, should be associated 
with the claims folder.

3.  Following completion of the above development, the veteran 
should be scheduled for a VA orthopedic examination.  The claims 
folder must be made available to the examiner for review prior to 
the examination and all necessary testing should be accomplished.  
The orthopedic examiner should provide diagnoses for all current 
disability of the low back.  Based on a review of the entire 
record and the current examination, the examiner should render an 
opinion as to whether it is at least as likely as not that any 
current low back disability is related to the veteran's military 
service.  The examiner should reconcile any medical conclusion 
that conflicts with those previously made regarding the etiology 
of the veteran's low back disability to include Dr. Fink's 
December 1998 opinion and Dr. McCulloch's January 1999 opinion.  
All factors upon which the medical opinion is based must be set 
forth for the record.

4.  When the above development has been completed and the RO has 
complied with the notice and duty to assist provisions of 38 
C.F.R. § 3.159, to include the appropriate time period for receipt 
of additional information or evidence, the RO should review the 
expanded record and re-adjudicate the issue on appeal.  If any 
benefit sought remains denied, a supplemental statement of the 
case (SSOC) should be issued and the veteran should be afforded an 
opportunity to respond before the case is returned to the Board 
for further appellate review.  The SSOC must contain notice of all 
relevant actions taken on the claim, including a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issue currently on appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  Additionally, if the veteran does 
not appear for a scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 (2003).  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



